IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-40969
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

GENE ALLEN LOCKABY,

                                         Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:95-CV-235
                         - - - - - - - - - -
                            June 12, 1996
Before KING, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Gene Lockaby, #4294-078, appeals the denial of his motion

pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

sentence.   Mr. Lockaby contends that double jeopardy barred his

prosecution for drug-related offenses following civil forfeiture

proceedings stemming from the same criminal activity.     We have

reviewed the record and the district court’s opinion and find no



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40969
                               - 2 -

reversible error.   Accordingly, we affirm for the same reasons

given by the district court.   Lockaby v. United States, No. 4:95-

CV-235 (E.D. Tex. Nov. 1, 1995).

     AFFIRMED.